PER CURIAM.
This proceeding was commenced to review an award entered by a single commissioner on the 17th day of December, 1945. On appeal to the entire commission four commissioners heard the proceeding. Two of the commissioners, one of whom was the trial commissioner, voted for the af-firmance of the award, and two voted against the affirmance.
A motion to remand the cause was filed by the respondent under the rule announced in Higgs v. State Industrial Commission, 197 Okla. 281, 170 P. 2d 240.
A response to the motion was called for by this court and the petitioners admit the effect of said opinion but ask this court to remand the cause to the State Industrial Commission under the doctrine announced in Southern Drilling Co. v. Daley, 166 Okla. 33, 25 P. 2d 1082, with directions to dismiss the proceeding because there is no competent evidence to sustain the award.
This court has many times held that it will review only final orders of the State Industrial Commission, and therefore there is no authority for remanding the cause to the State Industrial Commission vyith directions to dismiss.
The cause is remanded to the State Industrial Commission under the rule announced in Higgs v. State Industrial Commission, supra, with directions to proceed in accordance with the views expressed in that opinion.
Remanded, with directions.
HURST, C.J., DAVISON, V.C.J., and RILEY, OSBORN, CORN, GIBSON, and ARNOLD, JJ., concur.